Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Information Disclosure Statement
The IDS filed on 11/17/2021 are considered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11-12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Eistein et al (Eistein), US 2017/0214429.

As per claim 1, Eistein taught the invention including a system for detecting presence of a drone, the system comprising:
A radio-frequency (RF) receiver configured to receive an RF signal transmitted between a drone and a controller (pp. 0008, 0024, 0029, 0032), the RF signal including a synchronization signal for synchronization of the RF signal (pp. 0008, 0032: demodulation reference signal);
At least one processor (pp. 0008); and
A computer-readable memory in communication with the at least one processor and having stored thereon computer-executable instructions (pp. 0008, 0053-0063; figure 5A, 502-512) to cause the at least one processor to:
Receive a sequence of samples from the RF receiver (pp. 0061),
Obtain a double differential of the received sequence of samples (pp. 0061),
Calculate a running sum of a defined number of the double differential of the received sequence of samples (pp. 0008, 0020, 0029, 0032, 0061-0064),
Detect the presence of the drone based on the running sum (pp. 0061), and
Synchronize with the RF signal based on the running sum (pp. 0032, 0062-0064: apply successive interference cancellation on the received signal implies the process of synchronization of the signal).  

As per claim 11, Eistein taught the invention including a method for detecting presence of a drone, the method comprising:
Receiving a sequence of samples of an RF signal transmitted between a drone and a controller, the RF signal including a synchronization signal for synchronization of the RF signal (pp. 0008, 0020, 0029, 0032, 0061),
Obtaining a double differential of the received sequence of samples (pp. 0061),
Calculating a running sum of a defined number of the double differential of the received sequence of samples (pp. 0008, 0020, 0029, 0032, 0061-0064),
Detecting the presence of the drone based on the running sum (pp. 0061), and
Synchronizing with the RF signal based on the running sum (pp. 0032, 0062-0064: apply successive interference cancellation on the received signal implies the process of synchronization of the signal).  

As per claim 18, Eistein taught the invention including a non-transitory computer readable storage medium having stored thereon instructions that, when executed, caused a computing device to: 
Receive a sequence of samples of an RF signal transmitted between a drone and a controller, the RF signal including a synchronization signal for synchronization of the RF signal (pp. 0008, 0020, 0029, 0032, 0061),
Obtain a double differential of the received sequence of samples (pp. 0061),
Calculate a running sum of a defined number of the double differential of the received sequence of samples (pp. 0008, 0020, 0029, 0032, 0061-0064),
Detect the presence of the drone based on the running sum (pp. 0061), and
Synchronize with the RF signal based on the running sum (pp. 0032, 0062-0064: apply successive interference cancellation on the received signal implies the process of synchronization of the signal).  

As per claims 2 and 12, Eistein taught the invention as claimed in claims 1 and 11.  Eistein further taught wherein the synchronization signal comprises a Zadoff-Chu (ZC) sequence (pp. 0061).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 13-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eistein et al (Eistein), US 2017/0214429, in view of Moon et al (Moon) US 2018/0262900.

As per claims 3, 13 and 19, Eistein taught the invention as claimed in claims 1, 11 and 18.  Eistein did not specifically teach wherein the synchronization signal comprise a frequency domain sequence including guard bands.  However, Moon taught wherein the synchronization signal comprises a frequency domain sequence including guard bands (pp. 0144: since the numerology of the signal and the channel adjacent to the synchronization signal in the frequency domain may be different from the numerology of the synchronization signal, an additional guard band may be inserted to both ends of the bandwidth of the synchronization signal).  It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Eistein to include the teachings of Moon in order to include a guard band within a synchronization signal in the frequency domain.

As per claims 4, 14 and 20, Eistein and Moon taught the invention as claimed in claims 3, 13 and 19.  Moon further taught wherein the computer-readable memory further has stored thereon computer-executable instructions to cause the at least one processor to: determine a metric based on the running sum, and determine that the metric is greater than a threshold value, wherein the detecting of the presence of the drone is further based on the determination that the metric is greater than the threshold value (pp. 0029, 0032, 0061-0064).

As per claims 5 and 15, Eistein and Moon taught the invention as claimed in claims 4 and 14.  Eistein further taught wherein the computer-readable memory further has stored thereon computer-executable instructions to cause the at least one processor to estimate a root of the sequence of samples based on the metric (pp. 0061-0064).  

As per claim 6, Eistein and Moon taught the invention as claimed in claim 5.  Eistein further taught wherein the synchronization with the RF signal is performed sing the estimated root (pp. 0061-0064).  

Claims 8-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eistein et al (Eistein), US 2017/0214429, in view of Sun et al (Sun) US 2014/0349666.

As per claims 8 and 16, Eistein taught the invention as claimed in claims 1 and 11.  Eistein did not specifically teach wherein: the synchronization signal comprises a time domain sequence, and the running sum is normalized.  However, Sun does teach wherein: the synchronization signal comprises a time domain sequence, and the running sum is normalized (pp. 0011: a method for detecting a primary synchronization signal is provided. The method includes: obtaining a time-domain signal sequence; obtaining a correlation result corresponding to the time-domain signal sequence, wherein the correlation result is a value obtained by performing a sliding correlation on the time-domain signal sequence; normalizing the correlation result according a received signal strength indicator corresponding to the time-domain signals to obtain a ratio of the correlation result to the received signal strength indicator).  It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Eistein to include the teachings of Sun in order for detecting a primary synchronization signal in a time domain sequence and normalizing the correlation result greater than a threshold (Sun: pp. 0011, 0046).

As per claims 9 and 17, Eistein and Sun taught the invention as claimed in claims 8 and 16.  Sun further taught wherein the computer-readable memory further has stored thereon computer-executable instructions to cause the at least one processor to: Determine that an absolute value of the normalized running sum is greater than a threshold value (pp. 0046, Fig. 2: In step S208, in continuation of the above example, the normalized correlation results yield a total of 9600.times.9 values. After sorting the normalized correlation results, the receiving terminal selects the first 32 peak values, and position of these 32 peak values are positions of the primary synchronization signals).  The combination of Eistein and Sun would therefore result in the step of wherein the detecting of the presence of the drone is further based on the determination that the absolute value of the normalized running sum is greater than the threshold value.

As per claim 10, Eistein and Sun taught the invention as claimed in claim 9.  Eistein and Sun in combination taught wherein the computer-readable memory further has stored thereon computer-executable instructions to cause the at least one processor to estimate a root of the sequence of samples based on the normalized running sum (Eistein pp. 0061-0064; Sun pp. 0011, 0046).  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ma, US 2020/0068516
Melamed, US 9,847,035
Stroud, US 2009/0118875

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
March 22, 2022